DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The Applicant has cited information disclosure statement(s) (IDS's) that include numerous Patents/PG Pubs/NPL.  In accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id.  [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than 50 references.  Likewise, the instant application's combined IDS's also include more than 50 references.  According to MPEP Section 2004 "Aids to Compliance With Duty of Disclosure [R-08.2012]", "It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information.  If a long list is submitted, highlight those documents which have been specifically brought to Applicant's attention and/or are known to be of most significance." See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974), Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  It should be noted that the Examiner having to consider this many references without identifying statements as to their respective applicability to the patentability of each of the instant application's claims does not properly enable the Examiner to review them with significant depth.  The IDS's have been placed in the application file and marked as considered, but the information referred to therein has only been given a cursory review.  Examiner formally requests that if any information previously cited by Applicant in the IDS's is known to be truly material for patentability as defined by 37 C.F.R. § 1.56, Applicant should present a new IDS outlining them and inclusive of a concise but detailed statement as to the relevance of that/those particular documents therein cited under 37 CFR § 1.105.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 recite the limitation "based on the determination" (emphasis added) in line 11 of independent claim 15.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of U.S. Patent No. 9,692,889 (hereinafter referred to as Patent ’889) in view of Apple (US Patent No. 8,031,849).
Claim 2, of the present invention is functionally similar to claim 9 of Patent ‘889 except that 2 of the present invention does not recite detailed limitations “placing the recording of the call in an export queue; and exporting the recording of the call from the export queue to the media burner on a scheduled basis” as recited in claim 9 of Patent ‘889.
Claim 9 of Patent ‘889 does not recite “based on the determination” automatically distributing the recording of the call to the interested party.
However, in the similar field, Apple teaches determining that the call satisfies the forwarding criteria associated with the interested party; after the call is completed, based on the determination, automatically distributing the recording of the call to the interested party (col. 29 ll. 51-64, col. 30 ll. 65-col. 31 ll. 11, col. 33 ll. 14-29, col. 34 ll. 3-50).
It would have been obvious to a person of ordinary skill in the art at the time of making the invention to modify Claim 9 of Patent ‘889 to include determining that the call satisfies the forwarding criteria associated with the interested party; after the call is completed, based on the determination, automatically distributing the recording of the call to the interested party as taught by Apple in order to “notify a particular person or officer, e.g., a police patrol officer or detective” for a “follow-up action” (Apple, col. 34 ll. 33-34, ll. 38-39).
Claim 3, rejected against combined functionalities of claim 9 and claim 2 of Patent ‘889.
Claim 4, rejected against combined functionalities of claim 9 and claim 3 of Patent ‘889.
Claim 5, rejected against combined functionalities of claim 9 and claim 4 of Patent ‘889.
Claim 6, rejected against combined functionalities of claim 9 and claim 5 of Patent ‘889.
Claim 7, rejected against combined functionalities of claim 9 and claim 6 of Patent ‘889.
Claim 8, rejected against combined functionalities of claim 9 and claim 7 of Patent ‘889.
Claim 9, rejected against combined functionalities of claim 9 and claim 8 of Patent ‘889.
Claim 10, rejected against combined functionalities of claim 9 and claim 10 of Patent ‘889.
Claim 11, rejected against combined functionalities of claim 9 and claim 11 of Patent ‘889.
Claim 12, rejected against combined functionalities of claim 9 and claim 12 of Patent ‘889.
Claim 13, rejected against combined functionalities of claim 9 and claim 13 of Patent ‘889.
Claim 14, rejected against combined functionalities of claim 9 and claim 14 of Patent ‘889.
Claim 15, rejected against combined functionalities of claim 15 and claim 9 of Patent ‘889.
Claim 16, rejected against combined functionalities of claim 16 and claim 9 of Patent ‘889.
Claim 17, rejected against combined functionalities of claim 17 and claim 9 of Patent ‘889.
Claim 18, rejected against combined functionalities of claim 15, claim 9 and claim 3 of Patent ‘889.
Claim 19, rejected against combined functionalities of claim 15, claim 9 and claim 4 of Patent ‘889.
Claim 20, rejected against combined functionalities of claim 15, claim 9 and claim 5 of Patent ‘889.
Claim 21, rejected against combined functionalities of claim 15, claim 9 and claim 7 of Patent ‘889.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 4-8, 12-13, 15, 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apple (US Patent No. 8,031,849).
Regarding claim 2, Apple teaches a method of automatically distributing a recording of a call to an interested party, the call being placed by a calling party through an institutional system to a destination number, the method comprising:
associating forwarding criteria (“hot” numbers) with the interested party (email addresses, pager numbers of requesting facilities) (col. 8 ll. 41-col. 9 ll. 3, col. 29 ll. 51-64, col. 30 ll. 65-col. 31 ll. 11);
establishing the call from the calling party to the destination number through the institutional system (col. 10 ll. 43-col. 11 ll. 4, col. 28 ll. 59-col. 31 ll. 61);
recording the call (col. 16 ll. 58-65, col. 28 ll. 65-66);
determining that the call satisfies the forwarding criteria associated with the interested party; after the call is completed, based on the determination, automatically distributing the recording of the call to the interested party, wherein the interested party has been approved by a facility administration associated with the institutional system (col. 29 ll. 51-64, col. 30 ll. 65-col. 31 ll. 11, col. 33 ll. 14-29, col. 34 ll. 3-50 email sent after the call is completed that includes “hot” number, police or detective as approved to receive information) (col. 6 ll. 27-col. 9 ll. 20, col. 10 ll. 40-col. 47 ll. 57 for complete details).
Apple does not explicitly mention “forwarding criteria” and “interested party”, but it would have been obvious to a person of ordinary skill in the art at the time the invention was made that “hot” number was “forwarding criteria” associated with “inmate facility requesting notification” as “interested party” with its email and/or pager number. Further, Apple teaches “key word” criteria with relative values to interested parties of police patrol officer, detective (col. 32 ll. 49-col. 34 ll. 50). Also, Apple does not explicitly teach “an export queue”, However, it was known to a person of ordinary skill in the art at the time the invention was made that “emails” were queued to be sent/ exported to their destinations/ recipients. (Note: The Applicant is advised to refer to Cafarella (US Patent Application Publication No. 2002/0099776) Paragraphs 0022, 0031-0036, Peacock (US Patent No. 6,868,451) col. 16 ll. 18-22, Foresti (US Patent Application Publication No. 2007/0016613) Paragraphs 0101, 0112, 0117 for such common knowledge.).

Regarding claim 4, Apple teaches to associate the destination number with the interested party (col. 33 ll. 20-29 recording and hence obviously informing based on call set up information including called party identification, col. 29 ll. 51-53, col. 30 ll. 65-67 “hot” numbers).
Regarding claim 5, Apple teaches to associate a time of call with the interested party (col. 33 ll. 20-29 recording and hence obviously informing based on timing elated to events, col. 34 ll. 61-col. 35 ll. 6 time-specific event of interest to authorities, it would have been obvious to include time related event association to interested party).
Regarding claim 6, Apple teaches to associate a conversation content with the interested party (col. 32 ll. 58-col. 33 ll. 13, col. 33 ll. 20-29 recording, flagging and hence obviously informing based on call content keywords, col. 33 ll. 62-col. 35 ll. 6 informing in response to keyword content in conversation, it would have been obvious to include content related event association to interested party).
Regarding claim 7, Apple teaches to associate two or more of the following with the interested party: calling party identity, destination number, time of call, and conversation content (col. 33 ll. 20-29, col. 33 ll. 62-col. 35 ll. 6).
Regarding claim 8, Apple teaches to e-mail a copy of the recording of the call to the interested party (col. 29 ll. 54-64, col. 31 ll. 1-11).
Regarding claim 12, Apple teaches to establish a second call from a second calling party to a second destination number through the institutional system (col. 10 ll. 43-col. 11 ll. 4, col. 28 ll. 59-col. 31 ll. 61 another inmate calling another number); record the second call (col. 16 ll. 58-65, col. 28 ll. 65-66); determine that the second call does not satisfy the forwarding criteria associated with the interested party; and store without automatically distributing, the recorded second call into a memory col. 29 ll. 51-64, col. 30 ll. 65-col. 31 ll. 11 send email only if criteria of “hot” number is satisfied otherwise not sent).
Regarding claim 13, Apple teaches to establish a data record including at least contact information for the interested party and the forwarding criteria; and store the data record in a recipients database (col. 29 ll. 51-64, col. 30 ll. 65-col. 31 ll. 11).
Regarding claim 15, Apple teaches a method of automatically distributing a recording of a call to an interested party, the method comprising:
storing a recipient record in a recipients database, the recipient record including identity information of the interested party (email addresses, pager numbers of requesting facilities) and forwarding criteria to specify conditions (“hot” numbers) for determining when the recording of the call will be forwarded (col. 8 ll. 41-col. 9 ll. 3, col. 29 ll. 51-64, col. 30 ll. 65-col. 31 ll. 11);
establishing a connection between a calling party and a called party through an institutional system (col. 10 ll. 43-col. 11 ll. 4, col. 28 ll. 59-col. 31 ll. 61);
recording the call between the calling party and the called party (col. 16 ll. 58-65, col. 28 ll. 65-66);
identifying the recipient record whose forwarding criteria are met by information associated with the call; after the call is completed, based on the determination, automatically distributing the recording of the call to the interested party, wherein the interested party has been approved by a facility administration associated with the institutional system (col. 29 ll. 51-64, col. 30 ll. 65-col. 31 ll. 11, col. 33 ll. 14-29, col. 34 ll. 3-50 email sent after the call is completed that includes “hot” number, police or detective as approved to receive information) (col. 6 ll. 27-col. 9 ll. 20, col. 10 ll. 40-col. 47 ll. 57 for complete details).
Apple does not explicitly mention “forwarding criteria” and “interested party”, but it would have been obvious to a person of ordinary skill in the art at the time the invention was made that “hot” number was “forwarding criteria” associated with “inmate facility requesting notification” as “interested party” with its email and/or pager number. Also, Apple teaches “key word” criteria with relative values to interested parties of police patrol officer, detective (col. 32 ll. 49-col. 34 ll. 50). Also, Apple does not explicitly teach “an export queue”, However, it was known to a person of ordinary skill in the art at the time the invention was made that “emails” were queued to be sent/ exported to their destinations/ recipients. (Note: The Applicant is advised to refer to Cafarella (US Patent Application Publication No. 2002/0099776) Paragraphs 0022, 0031-0036, Peacock (US Patent No. 6,868,451) col. 16 ll. 18-22, Foresti (US Patent Application Publication No. 2007/0016613) Paragraphs 0101, 0112, 0117 for such common knowledge.).
Regarding claim 18, refer to rejections for claim 15 and claim 4.
Regarding claim 19, refer to rejections for claim 15 and claim 5.
Regarding claim 20, refer to rejections for claim 15 and claim 6.
Regarding claim 21, refer to rejections for claim 15 and claim 8.

Claims 3-4, 6-7, 18, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apple as applied to claims 2, 15 above, and further in view of Sidler (US Patent No. 7,860,222).
Regarding claim 3, Apple teaches checking different data items including call, caller, called party, time-specific and time-specific-event-specific keywords to identify and retrieve call recording (col. 34 ll. 61-col. 35 ll. 6), but Apple does not teach it to associate to interested party.
However, ion the similar field, Sidler teaches associating different trigger criteria including individual placing a call to notify investigator of a particular call (col. 17 ll. 30-36 analyzing based on who is making call i.e. trying to be informed based on individual caller, col. 18 ll. 38-50, col. 19 ll. 16-28).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Apple to include associating individual placing a call to notify investigator of a particular call as taught by Sidler in order to “provide detailed information with respect to an inmate, his activities, and those he associates with” (Sidler, col. 17 ll. 25-26).
Regarding claim 4, Sidler teaches to associate the destination number with the interested party (col. 17 ll. 30-36 analyzing based on who is called party i.e. trying to be informed based on destination number, col. 19 ll. 16-28 triggering notification based on called number).
Regarding claim 6, Sidler teaches to associate a conversation content with the interested party (col. 18 ll. 23-50 recording and providing it to investigator based on call content keywords).
Regarding claim 7, Sidler teaches to associate two or more of the following with the interested party: calling party identity, destination number, time of call, and conversation content (col. 17 ll. 30-36, col. 18 ll. 23-50, col. 19 ll. 16-28).
Regarding claim 18, refer to rejections for claim 15 and claim 4.
Regarding claim 20, refer to rejections for claim 15 and claim 6.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apple as applied to claim 2 above, and further in view of Bowater (US Patent No. 6,278,772).
Regarding claim 9, Apple does not teach to store the recording of the call, with a media burner, on a physical medium; and provide the interested party with access to the physical medium.
However, in the similar field call recording, Bowater teaches to store the recording of the call, with a media burner, on a physical medium (col. 3 ll. 9-23, col. 4 ll. 30-34, col. 6 ll. 21-24); and provide the interested party with access to the physical medium (col. 2 ll. 15-30, col. 7 ll. 66-col. 8 ll. 16).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Apple to store the recording of the call, with a media burner, on a physical medium; and provide the interested party with access to the physical medium as taught by Bowater in order to enable to “store 50 days worth of conversation on a single CD ROM” (Bowater, col. 2 ll. 23-24).

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apple as applied to claim 2 above, and further in view of Langhart (US Patent Application Publication No. 2002/0118798).
Regarding claim 10, Apple does not teach to upload the recording of the call to a website.
However, in the similar field call recording, Langhart teaches to upload the recording of the call to a website (Paragraph 0043).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Apple to upload the recording of the call to a website as taught by Langhart so that “recorded conversation is converted to text data and formatted as a Web page and transmitted to a server so that the user can access it, for example, using the Web browser” (Langhart, Paragraph 0043).
Regarding claim 11, Langhart teaches to provide access to the recording of the call through a voice mail system (Paragraphs 0018, 0031, 0038 playing back like a voice mail).

Claims 14, 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apple as applied to claims 2, 15 above, and further in view of Hogg (US Patent No. 8,121,264).
Regarding claim 14, Apple does not teach it to enclose the recording of the call in a security wrapper prior to automatically distributing the recording of the call to the interested party.
However, in the similar field call recording, Hogg teaches to enclose the recording of the call in a security wrapper (container) prior to automatically distributing the recording of the call to the interested party (col. 3 ll. 32-col. 4 ll. 9, col. 10 ll. 29-col. 15 ll. 63).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Apple to enclose the recording of the call in a security wrapper (container) prior to automatically distributing the recording of the call to the interested party as taught by Hogg so that “as the data is captured for the call it is streamed for protection processing (e.g., watermarked for detecting tampering, a signature generated for authenticating the data, etc.), and is stored to the container’ wherein “the container is structured such that it enables processing of protected data contained therein, such as searching for certain keywords in the audio data, etc., without destructing the authenticity of the protected data” (Hogg, col. 5 ll. 55-64).
Regarding claim 16, Hogg teaches to encrypt the recording of the call using an encryption key to create an encrypted recording; and export the encrypted recording (col. 15 ll. 4-63).
Regarding claim 17, Hogg teaches the encryption key is a public key associated with a private/public key system (col. 15 ll. 4-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653